

116 HR 8217 IH: WIFIA Improvement Act of 2020
U.S. House of Representatives
2020-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8217IN THE HOUSE OF REPRESENTATIVESSeptember 11, 2020Mr. Garamendi (for himself, Mr. Cox of California, Mr. Costa, Mr. LaMalfa, Mr. Harder of California, and Mr. Newhouse) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Water Infrastructure Finance and Innovation Act of 2014 with respect to the final maturity date of certain loans, and for other purposes.1.Short titleThis Act may be cited as the WIFIA Improvement Act of 2020.2.Maturity dateSection 5029(b)(5) of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3908(b)(5)) is amended—(1)in subparagraph (B), by striking The final maturity date and inserting Notwithstanding subparagraphs (A) and (B), the final maturity date;(2)by redesignating subparagraph (B) as subparagraph (C); and(3)by inserting after subparagraph (A) the following:(B)Projects with a useful life of more than 35 yearsNotwithstanding subparagraph (A), for a project with a useful life of more than 35 years (as determined by the Secretary or the Administrator, as applicable), the final maturity date of a secured loan under this section shall be not later than the earlier of—(i)the date that is 55 years after the date of substantial completion of the relevant project (as determined by the Secretary or the Administrator, as applicable); and(ii)if the useful life of the project is less than 55 years, the useful life of the project..3.Budgetary treatment of certain amounts of financial assistanceSubtitle C of title V of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3901 et seq.) is amended by adding at the end the following:5036.Budgetary treatment of certain amounts of financial assistanceIf the recipient of financial assistance for a project under this subtitle is an eligible entity other than a Federal entity, agency, or instrumentality, and the dedicated sources of repayment of that financial assistance are non-Federal revenue sources, such financial assistance shall, for purposes of budgetary treatment under the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et seq.)—(1)be deemed to be non-Federal; and(2)be treated as a direct loan or loan guarantee (as such terms are defined, respectively, in such Act)..